EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mercedes O’Connor on 03 February 2022 (see attached Interview Summary form).

The application has been amended as follows: 
In claim 1, line 1, "sinter-HIP" has been changed to --sinter-hot isostatic pressing (sinter-HIP)--;
In claim 1, line 5, "insert" has been changed to -- bit tip insert --;
In claim 14, line 4, "sinter-HIP" has been changed to -- sinter-hot isostatic pressing (sinter-HIP) --;
In claim 14, line 8, "insert" has been changed to -- bit tip insert--;
In claim 14, line 11, “bit tip body" has been changed to -- bit tip insert body --;
In claim 29, line 3, “bit tip body" has been changed to -- bit tip insert body --;
Claims 32 - 39 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        03 February 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672